881 So.2d 622 (2004)
Lino ALONSO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-14.
District Court of Appeal of Florida, Third District.
August 4, 2004.
Rehearing Denied September 15, 2004.
*623 Lino Alonso, in proper person.
Charles J. Crist, Jr., Attorney General, and Richard L. Polin, Senior Assistant Attorney General, for appellee.
Before COPE, WELLS, and SHEPHERD, JJ.
PER CURIAM.
Defendant's writ for habeas corpus is denied. SeeState v. Guzman, 697 So.2d 1263, 1265 n. 1 (Fla. 3d DCA 1997). See also Alonso v. State, 879 So.2d 80, 2004 WL 1737310 (Case No. 3D04-517, filed on August 4, 2004).